Citation Nr: 0633492	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  02-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel
INTRODUCTION

The veteran served on active duty from May 16, 1969, to 
September 15, 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2000 RO decision.  The veteran 
testified before the Board in June 2006.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claims.

2.  The veteran was exposed to noise during service without 
ear protection. 

3.  In the years after service up to the present time, he has 
been treated for bilateral hearing loss and for tinnitus.

4.  His current hearing loss meets the criteria for hearing 
loss disability for VA purposes. 

5.  His currently diagnosed bilateral hearing loss disability 
and bilateral tinnitus have been related by competent 
evidence to his active service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.385  (2006).

2.  Bilateral tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309  (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In light of the present decision's conclusions, which are 
fully favorable to the veteran, the Board need not further 
discuss VA's compliance with its duties to notify and assist 
claimants under 38 U.S.C.A. §§ 5103, 5103A, 5107 and 
38 C.F.R. § 3.159.  Simply put, there is no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Notwithstanding the above, service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection is presumed for certain chronic diseases, 
organic diseases of the nervous system, if manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For VA purposes, impaired hearing is deemed to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

The Board has reviewed audiological examinations from the 
veteran's very brief period of active duty.  The audiological 
evaluation on his September 1969 separation examination does 
not satisfy the numerical requirements of 38 C.F.R. § 3.385.  
Also, he denied any hearing loss during this period on a 
medical history report.

However, he contends that he was exposed to M-16 gunfire 
during basic training without the benefit of ear protection.  
His service personnel records reflect that he was stationed 
at an arsenal base and that his military occupational 
specialty was in "Ammo Records."  He also received a 
Marksman Badge with Bar (M-16).  He has denied having had any 
unprotected noise exposure since service.  

Furthermore, he has testified that he sought treatment for 
hearing loss and tinnitus after separation from service.  
Although he described treatment between 1969 and 1974, the 
earliest medical records from that provider are from 1984.  
Records from a non-VA doctor reflect findings of mixed left 
ear hearing loss in 1985, high frequency hearing loss in both 
ears in 1992, and conductive lower frequency loss in the 
right ear in 1993.  Also a June 1984 audiogram from that 
provider meets one of the criteria (that is, at least 40 
decibels in one of the relevant frequencies) for each ear 
under 38 C.F.R. § 3.385.

Moreover, he has a more recent, June 2006 audiogram from a 
non-VA clinical audiologist that satisfies every possible 
criterion under 38 C.F.R. § 3.385.  

The Board finds especially probative the accompanying June 
2006 letter from that non-VA clinical audiologist.  The 
audiologist opined that the veteran's "decrease in hearing 
sensitivity and tinnitus is as likely as not a result of 
exposure to noise while in the military."

The Board is mindful of the veteran's very brief period of 
active service.  However, his reported in-service noise 
exposure appears to be consistent with his duties.  Also, his 
reported post-service medical treatment in the years after 
service is consistent with the confirmed post-service medical 
treatment by the same provider in 1984.  Finally, the veteran 
has submitted a medical opinion from a clinical audiologist.  
In light of this evidence of an injury in service (noise 
exposure), of continuity of treatment (by the non-VA 
provider), and of the clinical audiologist's June 2006 
opinion ("nexus"), the Board concludes that service 
connection is warranted for both bilateral hearing loss 
disability and for bilateral tinnitus.  The Board has 
considered the benefit of the doubt in this decision.  See 
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

1.  Service connection for bilateral hearing loss disability 
is granted.

2.  Service connection for bilateral tinnitus is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


